SIXTH SUPPLEMENTAL INDENTURE between PANHANDLE EASTERN PIPE LINE COMPANY, LP Issuer and THE BANK OF NEW YORK TRUST COMPANY, N.A Trustee Dated as of June 12, 2008 20875v.2 Table of Contents ARTICLE I DEFINITIONS SECTION 1.1Definition of Terms3 ARTICLE II GENERAL TERMS AND CONDITIONS OF THE SENIOR NOTES SECTION 2.1Designation and Principal Amount of the Senior Notes10 SECTION 2.2Maturity of the Senior Notes10 SECTION 2.3Interest on the Senior Notes10 SECTION 2.4Form of the Senior Notes10 SECTION 2.5Redemption of the Senior Notes10 ARTICLE III COVENANTS SECTION 3.1Limitation on Restricted Payments11 SECTION 3.2Limitation on Liens12 SECTION 3.3Restriction on Sale-Leasebacks14 SECTION 3.4Financial Information15 SECTION 3.5Applicability of Covenants16 ARTICLE IV DEFAULT SECTION 4.1General16 SECTION 4.2Additional Event of Default16 ARTICLE V DEFEASANCE SECTION 5.1General 16 SECTION 5.2Covenant Defeasance16 ARTICLE VI FORM OF SENIOR NOTES SECTION 6.1Form of Senior Notes17 ARTICLE VII ISSUANCE OF SENIOR NOTES SECTION 7.1Original Issue of Senior Notes25 SECTION 7.2Additional Senior Notes25 i ARTICLE VIII MISCELLANEOUS SECTION 8.1Consent, Amendment and Waiver25 SECTION 8.2Ratification of Indenture26 SECTION 8.3Trustee Not Responsible for Recitals26 SECTION 8.4Governing Law26 SECTION 8.5Separability26 SECTION 8.6Counterparts26 20875v.2 ii SIXTH SUPPLEMENTAL INDENTURE, dated as of June 12, 2008 (the “Sixth Supplemental Indenture”), between Panhandle Eastern Pipe Line Company, LP (formerly known as Panhandle Eastern Pipe Line Company, LLC and Panhandle Eastern Pipe Line Company), a Delaware limited partnership (the “Issuer”), and The Bank of New York Trust Company, N.A. (as successor to J.P. Morgan Trust Company, National Association), as trustee (the “Trustee”) under the indenture, dated as of March 29, 1999, among the Issuer, CMS Panhandle Holding Company, a Michigan corporation, and NBD Bank, as trustee (the “Base Indenture” and, as so supplemented, the “Indenture”). WHEREAS, CMS Panhandle Holding Company and the Issuer executed and delivered the Base Indenture to NBD Bank to provide for the future issuance of CMS Panhandle Holding Company’s unsecured debt securities guaranteed by the Issuer, to be issued from time to time in one or more series as might be determined by CMS Panhandle Holding Company under the Indenture, in an unlimited aggregate principal amount which may be authenticated and delivered as provided in the Base Indenture; WHEREAS, the Issuer, CMS Panhandle Holding Company, and NBD Bank executed the First Supplemental Indenture, dated as of March 29, 1999, under which CMS Panhandle Holding Company issued a series of Debt Securities in three tranches known as its 6.125% Senior Notes due 2004, 6.500% Senior Notes due 2009 and 7.000% Senior Notes due 2029 in aggregate principal amounts of $300,000,000, $200,000,000 and $300,000,000, respectively; WHEREAS, Panhandle Eastern Pipe Line Company became the Issuer as provided for in the Base Indenture as a result of the merger of CMS Panhandle Holding Company into Panhandle Eastern Pipe Line Company, effective June 15, 1999, and Bank One Trust Company, National Association became the Trustee provided for in the Base Indenture as a result of the merger of NBD Bank into Bank One Trust Company, National Association; WHEREAS, the Issuer and the Trustee executed the Second Supplemental Indenture, dated as of March 27, 2000, under which the Issuer issued a series of Debt Securities known as its 8.25% Senior Notes due 2010, Series A, in the principal amount of $100,000,000 (the “2enior Notes”), and a series of senior notes to be issued in exchange for the 2enior Notes, known as the Issuer’s “8.25% Senior Notes Due 2010, Series B,” in the principal amount of $100,000,000; WHEREAS, in June, 2003, Southern Union Panhandle, LLC, a wholly-owned subsidiary of Southern Union Company (“Southern Union”), acquired all of the outstanding capital stock of the Issuer, after which Southern Union caused Panhandle Eastern Pipe Line Company to convert to a Delaware limited liability company; WHEREAS, the Issuer and the Trustee executed the Third Supplemental Indenture, dated as of August 18, 2003, to provide for the establishment of two new series of its Debt Securities: (i) the 4.80% Senior Notes due 2008 in the initial principal amount of $300,000,000, consisting of two tranches, the first tranche of 4.80% Senior Notes due 2008 known as “4.80% Senior Notes due 2008, Series A” (the “4.80% Series A Notes”), and the second tranche of 4.80% Senior Notes due 2008 to be issued in exchange for the 4.80% Series A Notes, known as “4.80% Senior Notes due 2008, Series B”; and (ii) the 6.05% Senior Notes due 2013 in the initial principal amount of $250,000,000, consisting of two tranches, the first tranche of 6.05% Senior Notes due 2013 known as “6.05% Senior Notes due 2013, Series A” (the “6.05% Series A Notes”), and the second tranche of 6.05% Senior Notes due 2013 to be issued in exchange for the 6.05% Series A Notes, known as the “6.05% Senior Notes due 2013, Series B”; WHEREAS, J.P. Morgan Trust Company, National Association became the Trustee provided for in the Base Indenture as a result of the assumption of certain assets of Bank One Trust Company, National Association by a merger subsidiary which later merged with and into J.P. Morgan Trust Company, National Association; WHEREAS, the Issuer and Trustee executed the Fourth Supplemental Indenture, dated as ofMarch 12, 2004, under which the Issuer issued two new series of its Debt Securities: (i) the 2.75% Senior Notes due 2007, Series A, in the initial principal amount of $200,000,000 (the “Series A Notes”), and (ii) the second series, to be issued in exchange for the Series A Notes, known as the “2.75% Senior Notes due 2007, Series B”; WHEREAS, in June 2004, the Issuer converted from a Delaware limited liability company to a Delaware limited partnership; WHEREAS, in October 2006, The Bank of New York Trust Company, N.A. became the Trustee provided for in the Base Indenture as a result of the sale by The Bank of New York Company, Inc. of its retail and regional middle market banking business to JP Morgan Chase & Co. in exchange for, among other things, the acquisition of J.P. Morgan Trust Company, National Association; WHEREAS, the Issuer and Trustee executed the Fifth Supplemental Indenture, dated as of October 26, 2007, under which the Issuer issued a new series of its Debt Securities known as the 6.20% Senior Notes due 2017, in the principal amount of WHEREAS, the Issuer desires to issue a new series of Debt Securities known as the 7.000% Senior
